United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   June 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-40737
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                          TROY DIONNE CANADY,

                                                   Defendant-Appellant.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 4:02-CR-84-ALL


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Private counsel appointed to represent Troy Dionne Canady

has requested leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).          Canady has filed a

response to the instant motion alleging ineffective assistance of

trial counsel.    Canady’s argument is not cognizable in the instant

appeal.   See United States v. Higdon, 832 F.2d 312, 313-14 (5th

Cir. 1987).


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
           Our independent review of the brief, the response, and

the record discloses no nonfrivolous issue for appeal.   Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the appeal is DISMISSED. See 5TH CIR.

R. 42.2.

           MOTION GRANTED; APPEAL DISMISSED.




                                 2